DETAILED ACTION
This action is responsive to the Amendment filed on 09/23/2021. Claims 1 and 5 have been amended. Claims 2, 4, and 9 had been previously canceled. Claims 1, 3, and 5-8 are pending in the case. 

Claim Interpretations/Examiner’s Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Further, during examination, the claims must be interpreted as broadly as their terms reasonably allow (see In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)). The following is provided to aid the reader in understanding how at least some claim elements (also commonly referred to as claim limitations), as a whole, have been considered in the rejections below:
“when” [e.g. line 5 of claim 6] = The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, as currently claimed, the conditional statements introduced by and/or directly following the terms “when” do not appear to carry considerable patentable weight for the purposes of prior art analysis, especially when there are clear conditional scenarios that go by entirely unaddressed and/or without consideration in the claims (such as a scenario “when the lower part of each of the plurality of is 

Claim Objections
Claims 1, 3, and 5-8 are objected to because of the following informalities:
Claim 1:
Lines 8-9 now recite that “each of the static portion and the dynamic portion has the plurality of thumbnail images.” It is respectfully submitted that this language may not be accurately representing the nature of the invention as currently recited. For example, when first introduced, the limitation “a plurality of thumbnail images” in lines 1-2 would reasonably be interpreted to refer to the entirety of the thumbnail images arranged on the first virtual axis. Thus, it would be improper to allege that “each of the static portion and the dynamic portion” (which are respective subsets with respectively fewer thumbnail images than the entirety of the plurality of thumbnail images) “has the plurality of thumbnail images” (which, if taken at face value, would mean that each of the subsets has the entirety of the 
Lines 13 and 17-18 recite the limitation “around the each of the second virtual axes” (the underlined portion, particularly the word “the” with respect to the rest of the limitations, appears to contain syntactical errors).
Lines 14 and 36 improperly reintroduce the limitation “two adjacent thumbnail images” (precedent for this limitation had already been introduced in line 10 of claim 1). This double antecedence issue also affects the reintroduction of the “two thumbnail images” in line 4 of dependent claim 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Lines 34-35 of independent claim 1 have been amended to now recite that “the first side of the first thumbnail image is completely 1. It is unclear/indefinite how the current claimed invention, in view of its original Specification, would “completely” space apart the first side of the first thumbnail image from the second side of the second thumbnail image, and/or how the first side of the first thumbnail image would be spaced apart “in every way or as much as possible” from the second side of the second thumbnail image. For example, the drawings offer illustrations of the look and feel of many transitory animations, including scenarios where the first side of the first thumbnail image is spaced apart (but arguably not “completely”) from the second side of the second thumbnail image (see fig. 16). Moreover, as currently recited, it is unclear whether “completely spaced apart” was intended to merely describe a “look and feel” non-functional description/design choice, or whether other functionality/patentable weight was intended for the term. Thus, the metes and bounds for what the word “completely” was intended to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamada (US Patent Application Pub. No. 2012/0204099, hereinafter “Yamada”) in view of Reid et al. (US Patent Application Pub. No. 2006/0059427, hereinafter “Reid”).

As to independent claim 1, Yamada shows:
A display method [¶ 02] in which each of a plurality of thumbnail images [e.g. thumbnail images P11 (fig. 11; ¶ 86)] arranged on a first virtual axis is displayed on a display unit by being rotated about each of second virtual axes intersecting the first virtual axis [“An aspect of the invention is directed to a display control method for displaying thumbnail images of respective pages of one document having a plurality of pages on a display unit, including: generating an image in which respective thumbnail images of the plurality of pages are arranged in a predetermined direction based on the sequence of pages …” (¶ 07)
“In the display control method of the above aspect of the invention, the respective thumbnail images of the plurality of pages may be images in which the corresponding page is erected on a horizontal plane provided within an imaginary space and rotated from a predetermined reference position within the imaginary space about an imaginary rotation axis crossing the horizontal sides of the page, and the page is viewed from above within the imaginary space.” (¶ 09) | For further context, see also figs. 10A-10E; ¶¶ 07-12, 82-86, 90-93, & 134.], and 
further rotated about the first virtual axis [see, e.g. figs. 10A-10E and/or ¶¶ 82-86 for examples of how each of the plurality of images can be rotated with respect to both a first virtual axis and a second (intersecting) virtual axis.], wherein 
an image bundle formed by the plurality of thumbnail images that are arranged along a first direction [See, e.g., the overall image bundle formed by the plurality of thumbnail images arranged along the first direction as illustrated in at least figs. 11-15, 34, & 36-37.],
the image bundle is divided into a static portion and a dynamic portion, and each of the static portion and the dynamic portion has the plurality of thumbnail images, wherein: the static portion in which two adjacent thumbnail images of the plurality of thumbnail images are overlapped with each other by a first overlapped amount [See any of the static portions that are outside a predetermined range (either before or after the dynamic, spread out portion | ¶¶ 131-132) in which two or more thumbnail images of the plurality of thumbnail images are both positioned within said static portion and are also overlapped with respect to each other by a first (relatively closer/tighter) overlapped amount, as illustrated in at least figs. 11-13, 34, & 37. For further context and/or examples, see also ¶¶ 07, 10, 17, 82-86, & 131-132.], and 
each of the plurality of thumbnail images in the static portion rotates at a first angle around the each of the second virtual axes [“In the display control method of the above aspect of the invention, a rotation angle of the thumbnail image of the second selected page may be smaller than the rotation angle of each of the thumbnail images of pages which are before and after the second selected page.
According to this configuration, since the rotation angle of the thumbnail image of the second selected page is smaller than the rotation angle of the thumbnail images of the pages which are before and after the second selected page, the user can easily understand the content of the second selected page.” (¶¶ 11-12) | See also ¶ 134.]; and 
the dynamic portion in which two adjacent thumbnail images of the plurality of thumbnail images are overlapped with each other by a second overlapped amount [See the dynamic (e.g. spread out) portion between the aforementioned static portions as illustrated in at least figs. 11-13, 34, & 37, in which two or more different thumbnail images of the plurality of thumbnail images are both positioned within the aforementioned dynamic/spread-out portion and are also overlapped with respect to each other by a second (relatively wider) overlapped amount i.e. “the display image generation unit 1104 arranges the thumbnail images by increasing the gaps between page 21 and page 20 and between page 21 and page 22 so that the content of the thumbnail image of page 21 can be browsed” (¶ 96)). For further context and/or examples, see also ¶¶ 85-86, 90-95, 135], 
the plurality of thumbnail images in the dynamic portion rotate at different angles around the each of the second virtual axes, and the first angle is different from each of the different angles [See, for example, in figs. 34-37 and ¶ 134, how the plurality of thumbnail images in the dynamic portion rotate at different angles around the each of the second virtual axes, and the first angle is different from each of the different angles. For even further context/examples, see figs. 10A-13; ¶¶ 07-12, 82-86, & 90-93.],
the plurality of thumbnail images in the dynamic portion are movable to the static portion [Compare, for example, fig. 11 with figs. 12 or 13, wherein the image in the (centered/widened) dynamic portion is moved into the static portion (e.g. to be stacked/bundled/overlapped with the rest of the non-expanded images). Alternatively, see also how the image displayed in the dynamic portion is also manually movable (fig. 14; ¶ 96).], 
the plurality of thumbnail images in the image bundle are configured with {…}: a vertically long thumbnail image where a first length in the first direction is shorter than a second length in a second direction orthogonal to the first direction [See how the “{…} thumbnail images of respective pages are modified so that each page is erected vertically on a horizontal plane {…}” (¶ 82). In other words, how the plurality of thumbnail images in the image bundle are configured with at least one or more  vertically long (e.g. “portrait”) thumbnail images such that a length in the first e.g. the same horizontal direction along which the thumbnail images in the image bundle are arranged) is shorter than a length in a second direction orthogonal to the first direction (e.g. a vertical direction orthogonal to the aforementioned horizontal direction). For further context/examples, see the illustrations in at least figs. 10A-15 and 35-37.] {…},
a first thumbnail image of the plurality of thumbnail images in the static portion has a first side extending along the first direction, and the first side of the first thumbnail is located closest to the dynamic portion [e.g. the last thumbnail image on a static portion (in any of the left-hand side or the right-hand side) that is closest to the center while still being associated with a respective static portion (before the thumbnails start spreading out in the center/dynamic portion | see figs. 11-13, 34, & 37)], 
a second thumbnail image of the plurality of thumbnail images in the dynamic portion has a second side extending along the first direction, and the second side of the second thumbnail is located closest to the static portion [e.g. the first thumbnail image in the dynamic portion that is closest to the rest of the stacked/static portion (e.g. the first thumbnail that starts dynamically rotating in the dynamic portion that starts spreading out from the static portion on either of the left-hand or right-hand static sides) while still being associated with a respective dynamic portion (illustrated in figs. 11-13, 34, & 37 as “thumbnail image P2”)], and 
the first side of the first thumbnail image is completely spaced apart from the second side of the second thumbnail image [“{…} the thumbnail image of the first selected page and the thumbnail image of a page which is one page before the first increases the gap between the thumbnail image of the second selected page and the thumbnail images of pages which are before and after the second selected page so that the content of the thumbnail image of a page represented by the second selected page data can be browsed. {…}” (¶ 86). See also at least figs. 35-37 for examples of how thumbnail images may be “completely spaced apart.” Moreover, see how the indefiniteness issues indicated above affect this limitation for purposes of prior art analysis.], and
two adjacent thumbnail images of the plurality of thumbnail images in the dynamic portion located at a center area are spaced apart from each other [See how in each of figs. 11-15 and 34-37, two adjacent thumbnail images of the plurality of thumbnail images in the dynamic portion located at a center area are spaced apart from each other. Note also how Applicant themselves have explicitly admitted on record2 how Yamada shows this aspect in fig. 11.].

As shown above, Yamada already explicitly teaches an operability to both rotate the thumbnail images in the image bundle (Yamada: ¶¶ 11-12) and also modify the horizontal width of said thumbnail images in the image bundles (Yamada: ¶¶ 84 & 132). In lieu of simply pointing to the considerable breadth of the terms “a horizontally long thumbnail image where a third length in the first direction is longer than a fourth length in the second direction” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that a mix of (both) “portrait” and “landscape” aspect ratios as apparently intended.  
In an analogous art, Reid shows:
the plurality of thumbnail images in the image bundle [“{…} The available digital images are displayed as thumbnail summary images within main image review window 310.” (Reid: ¶ 41)] are configured with a mix [e.g. “mixed row 630” (Reid: ¶ 51)] of: a vertically long thumbnail image where a first length in the first direction is shorter than a second length in a second direction orthogonal to the first direction; and a horizontally long thumbnail image where a third length in the first direction is longer than a fourth length in the second direction [“Images generally come in two different aspect formats: landscape and portrait. FIG. 5 a illustrates the landscape format named since that format is generally used when photographing landscape images. FIG. 5 b illustrates the portrait format that is generally used when taking a portrait photograph of human.
One method of displaying both landscape and portrait images together in an organized manner is to reserve a space for either shaped image. {…}” (Reid: ¶¶ 46-47)] {…} and 
the first side of the first thumbnail image is completely spaced apart from the second side of the second thumbnail image, and two adjacent thumbnail images of the plurality of thumbnail images in the dynamic portion located at a center area are spaced apart from each other [See, in Reid: figs. 5d-8e, how the first side of the first thumbnail image is completely spaced apart from the second side of the .

One of ordinary skill in the art, having the teachings of Yamada and Reid before them prior to the effective filing date of the claimed invention, would have been motivated to adapt Yamada’s existing image bundle displaying features to allow displaying of both portrait thumbnails and landscape thumbnails, as taught by Reid. The rationale for doing so would have been that it was already well known and established in the art that thumbnail “{i}mages generally come in two different aspect formats: landscape and portrait” (Reid: ¶ 46), and displaying an image bundle with a mix of both aspect ratios and thumbnails that may be “completely spaced apart” as Reid does was explicitly documented to be “an aesthetically pleasing manner that optimizes the use of space” (Reid: ¶ 45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada and Reid (hereinafter, the “Yamada-Reid” combination) in order to obtain the invention as recited in claim 1.

As to dependent claim 3, Yamada-Reid further shows:
wherein when the image bundle is moved in the second direction, the image bundle is enlarged and displayed at a predetermined enlargement ratio [“In the invention, the thumbnail image size may be determined in advance, and the thumbnail image size may be changed in accordance with the operation of the user. acquire the resolution of a display device displaying images and change the thumbnail image size in accordance with the acquired resolution. Furthermore, in the invention, the thumbnail image of the first selected page may have a larger size than the thumbnail images of pages other than the first selected page. Furthermore, in the invention, the thumbnail image of the second selected page may also have a larger size than the thumbnail images of pages which are before and after the second selected page. Furthermore, in the invention, the thumbnail image of the first selected page may have the largest size, and the thumbnail image size may decrease as the distance from the first selected page increases. Furthermore, in the invention, thumbnail images of pages within a predetermined range from the first selected page may have the same size as the first selected page, and thumbnail images of pages outside the range may have a smaller size than the thumbnail image of the first selected page.” (Yamada: ¶ 132) 
Alternatively, when moving the image bundle in the second direction (Yamada: ¶¶ 130 or 133), the image bundle is enlarged and displayed at a predetermined enlargement ratio (Yamada: ¶ 136). 
For further context into enlarging the image bundle, see also Yamada: figs. 10A-10E and ¶¶ 04, 07-14, 82-86, & 133-136 | Reid: figs. 8a-8e, ¶¶ 42, 65, & 81.]. 

As to dependent claim 5, Yamada-Reid further shows:
wherein the plurality of thumbnail images in the image bundle have a plurality of vertically long thumbnail images and a plurality of horizontally long thumbnail images, in a first determination that there are more of the plurality of horizontally long thumbnail images than the plurality of vertically long thumbnail images displayed in the dynamic portion, a first amount of the plurality of thumbnail images is displayed in the dynamic portion, in a second determination that there are fewer of the plurality of horizontally long thumbnail images than the plurality of vertically long thumbnail images displayed in the dynamic portion, a second amount of the plurality of thumbnail images is displayed in the dynamic portion, and the first amount of the plurality of thumbnail images is less than the second amount of the plurality of thumbnail images [“One method of displaying both landscape and portrait images together in an organized manner is to reserve a space for either shaped image. {…}
To more efficiently use display screen real estate, the view packing system of the present invention sequentially examines the ordered list of images and, for each image row, takes as many images as will fit on a row with an allowance for a minimum space between images. If there are a large number of consecutive narrow portrait images, then a large number of images will be displayed on a particular row. Alternatively, if there are a large number of consecutive wider landscape images, then fewer images will be displayed on a row.
FIG. 6 illustrates an example of a main image review window 600 that displays thumbnail images with view packing. Referring to the first row 610 of main image review window 600, only four landscape images could fit in the row. {…}
In the second row, row 620, six narrow portrait images are presented. The narrow portrait images thus allow more images to be displayed on a particular row. {…}
Row 630 contains two landscape images and three portrait images. {…} the narrow portrait images do allow for some efficiency in the horizontal direction such that five images are displayed in row 630. {…}” (Reid: ¶¶ 47-51)]. 

As to dependent claim 6, Yamada-Reid further shows:
each of the plurality of thumbnail images is divided into a lower part and a remaining upper part, and the lower part and the remaining upper part are arranged along the second direction in each of the plurality of thumbnail images, when 3 the lower part of each of the plurality of thumbnail images in the image bundle is not displayed, the remaining upper part of each of the plurality of thumbnail images is displayed, and the remaining upper parts of the plurality of thumbnail images align along the first direction [See Yamada: fig. 34 and ¶ 131, wherein each of the plurality of thumbnail images is divided into a lower part and a remaining upper part, and the lower part and the remaining upper part are arranged along the second direction in each of the plurality of thumbnail images, and even how when the lower part of each of the plurality of thumbnail images in the image bundle is not displayed, the remaining upper part of each of the plurality of thumbnail images is displayed, and the remaining upper parts of the plurality of thumbnail images align along the first direction (compare for example, fig. 20 of the instant invention and how it . 

As to dependent claim 7, Yamada-Reid further shows:
wherein an interval between an operation thumbnail image of the plurality of thumbnail images, in which a predetermined operation is performed in the image bundle, and an adjacent thumbnail image is displayed wider than before the predetermined operation, and the adjacent thumbnail image is located adjacent to the operation thumbnail image in the image bundle [“For example, when the button 9D is pressed in the state shown in FIG. 11 so that the second selected page is changed to page 21, the second selected page data having the value of “21” is supplied from the display control unit 1101 to the display image generation unit 1104. Upon receiving the second selected page data having the value of “21,” the display image generation unit 1104 arranges the thumbnail images by increasing the gaps between page 21 and page 20 and between page 21 and page 22 so that the content of the thumbnail image of page 21 can be browsed. When the display image generation unit 1104 generates an image including the image of the first selected page and the thumbnail images (step S304) and supplies the generated image to the controller 2, an image in which the gap between the thumbnail image P3 of page 21 which is the second selected page and thumbnail images of pages which are before and after page 21 is increased is displayed on the display unit 1 as shown in FIG. 14 (step S305).” (Yamada: ¶ 96)
. 

As to dependent claim 8, Yamada-Reid further shows:
wherein when an operation thumbnail image of the plurality of thumbnail images, in which a predetermined operation is performed in the image bundle, is arranged in the dynamic portion, two thumbnail images of the plurality of thumbnail images adjacent to both sides of the operation thumbnail image are displayed so as not to overlap with the operation thumbnail image [“the image of the first selected page and the thumbnail images may be arranged and displayed so that the image of the first selected page does not overlap with the thumbnail images.” (Yamada: ¶ 135)
For further context into deliberately selecting an operation thumbnail image so that it does not overlap with both of its adjacent images in the dynamic portion, see also Yamada: ¶ 131 and figs. 11-15 & 34-37.]. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Claim 1 recites "the first side of the first thumbnail image is completely spaced apart from the second side of the second thumbnail image." This "completely spaced apart" exemplarily corresponds to the two circles shown in Fig. 8 of the present application {…}”



“However, it appears that paragraph [0086] of Yamada describes a gap (that is partially provided) between two adjacent overlapped thumbnail images because the drawings of Yamada show a gap (see circle; "completely spaced apart") ONLY between the sides of two thumbnail images at a center.”

The Office respectfully disagrees. First, it is noted that the Original Specification does not appear to utilize the claimed “completely spaced apart” terminology, and thus the closest semblance of support for this feature could at best only be gleaned from a broadest reasonable interpretation of the drawings on their face. Secondly, at the time of drafting, Applicant’s point did not appear to account for the fact/possibility that this language introduced the indefiniteness concerns (and associated prior art interpretation ramifications) presented above. Moreover, even when extrapolating and giving consideration to what appeared to be Applicant’s narrowest intentions behind these latest additions, Yamada still explicitly shows many instances wherein “the first side of the first thumbnail image is completely spaced apart from the second side of the second thumbnail image” as currently claimed. For example, Yamada explicitly recites that “the display image generation unit 1104 increases the gap between the thumbnail image of the second selected page and the thumbnail images of pages which are before and after the second selected page so that the content of the thumbnail image of a page represented by the second selected page data can be browsed. {…}” (Yamada: ¶ 86). In other words, it 

“Note that amended claim 1 further recites "two adjacent thumbnail images of the plurality of thumbnail images in the dynamic portion located at a center area are spaced apart from each other." This "spaced apart" arrangement is an important feature in addition to the above "completely spaced apart" configuration.”

Applicant’s point is noted. However, it appears to be moot in view of their own concessions admitting how Yamada already taught this feature in at least fig. 11.

“Because Yamada does not disclose or suggest the features relating to the "completely spaced apart" configuration (between the static portion and the dynamic portion) of claim 1, the combination of Yamada and Reid does not disclose or suggest at least the following claimed features of claim 1 {…}”

The Office respectfully disagrees. First, not only does Yamada show in its own right the “completely spaced apart” feature as explained above, but also this argument is unpersuasive because in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). In other words, Applicant’s argument is improper because it fails to account not only for the issues with the “completely spaced apart” language and its mappings to Yamada, but also for Reid’s own supplemental/alternative teachings of the “completely spaced apart” limitation (see, e.g., Reid: figs. 5d-8e).

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://dictionary.cambridge.org/us/dictionary/english/completely
        2 Page 9 of the Remarks filed on 09/23/2021.
        3 See the explanation as to why these “when” conditional statements do not carry patentable weight in the Examiner’s Notes section above.